DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3-way valve (27) (SEE page 6, line 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nitrogen separated to be used for oil well injection as a non-condensable gas (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nitrogen and carbon dioxide being separated from exhaust constituents and later blended at a metered ratio (in re claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Response to Arguments
Applicant’s amendment, filed 12/28, 2020, with respect to the rejection(s) of claim(s) 1, 7 and 8 under 35 USC 102(a)(2) as being anticipated by Pronske et al (2014/0137779); claims 3, 4, 6, 12, 15 and 16 under 35 USC 103 as being unpatentable over Pronske et al in view of Rao and JP2002-079107; claim 5 under 35 USC 103 as being unpatentable over Pronske et al in view of Rao, JP2002-079107 and Smith, Jr. (4,502,419); and claim 9 under 35 USC 103 as being unpatentable over Pronske et al in view of Anderson et al have been fully considered and it is noted that the applicant has amended the independent claims to include subject matter which was previously regarded as being allowable subject matter, however, upon further consideration, a new ground(s) of rejection is made in view of Pronske et al (2005/0241311) as the primary reference as it is realized that the subject matter which was previously regarded as being allowable is anticipated by Pronske et al ‘311.  Namely, the energy recovery system, results in steam (62) having exhaust constituents after having been through the not resulting in a Final Rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pronske et al (2005/0241311).  Pronske et al discloses a system (SEE Figures 1 & 2) for generating steam including a direct fired steam generator (50, 250, 450) configured to generate saturated or superheated steam and combustion exhaust constituents (SEE [0060], 62, 262, 462)), a close coupled heat exchanger (110, 310, 510) coupled to the direct steam generator, the close coupled heat exchanger capable of routing the saturated or superheated steam and combustion exhaust constituents through an exhaust constituent removal system (120, 320, 520) and an energy recovery system that reclaims energy from the exhaust constituents wherein the energy recovery .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pronske et al (2005/0241311) in view of Rao (7,780,152) and further in view of JP2002-079107 (JP ‘107).  Pronske et al discloses the applicants primary inventive concept as stated above including a system for generating steam including a direct steam generator with a combustor (40) capable of generating saturated or superheated steam and combustion exhaust used in an energy recovery system by turbines to produce electric energy wherein the system further includes the separation of CO2 by utilizing a mole sieve (120, 320, 520) however with regards to the steam generator being configured with an annular combustor larger than 200 MMBtu/Hr, it would have been an obvious matter of design choice to have provided a combustor larger than 200 MMBtu/Hr since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Pronske et al also does not particularly disclose a large scale steam generator configured with counter rotating hydrocyclones to generate the saturated or superheated steam and combustion constituents.  Rao teaches a direct combustion steam generator for generating steam by heating water with a flame wherein the direct combustion steam generator is configured with rotating hydrocyclones (11 and 16) however it cannot be determined that these hydrocyclones counter rotate to each other; JP ‘107 provides the teaching for generating steam (SEE [0003]) using hydrocyclones and further teaches that the hydrocyclones are counter rotating (SEE Abstract and Figures 1-3). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the direct steam generator of Pronske et al to be .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pronske et al as modified by Rao and JP ‘107 as applied to claim 4 above, and further in view of Smith, Jr. (4,502,419). Pronske et al as modified by both Rao and JP ‘107 teach the .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 17, 2021